 


114 HR 224 IH: To require the Surgeon General of the Public Health Service to submit to Congress an annual report on the effects of gun violence on public health.
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 224 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2015 
Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Surgeon General of the Public Health Service to submit to Congress an annual report on the effects of gun violence on public health. 
 
 
1.Report on effects of gun violence on public healthNot later than one year after the date of the enactment of this Act, and annually thereafter, the Surgeon General of the Public Health Service shall submit to Congress a report on the effects on public health of gun violence in the United States during the relevant period, and the status of actions taken to address such effects.  